DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
 This office action addresses pending claims 1-11 and 21-24. Claim 1 was amended and  claim 24 was added in the response filed 7/1/2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-8, 10, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujibayashi et al. (US 2006/0051648).
Regarding claim 1, Fujibayashi discloses a fuel cell comprising a solid polymer electrolyte membrane that stably generates electricity under non-humidified conditions (anhydrous) or conditions with a relative humidity of 50% or less at an operating temperature of 100C to 300C for a long period of time (abstract). The solid polymer electrolyte comprises a component A comprising at least a basic polymer such as polybenzimidazoles, polybenzoxazoles, and polybenzthiazoles, a component B comprising at least a basic polymer such as a porous polyolefin resin grafted by a vinyl monomer, a porous fluorinated polyolefin resin grafted by a vinyl monomer, and a porous polyimide resin grafted by a vinyl monomer, and a component C comprising at least an inorganic acid such as a sulfuric acid, a phosphoric acid, and a condensed phosphoric acid (abstract).
Fujibayashi teaches the porous fluorinated polyolefin resin in component B may include a homopolymer or a copolymer such as a perfluoroolefin, such as tetrafluoroethylene hexafluoropropylene, chlorotrifluorene ethylene, perfluoro (alkylvinylether), and the like ([0029]), therefore a fluorocarbon polymer substrate. The vinyl monomers (ionic liquid monomer) grafted on the porous fluorinated polyolefin resin that include an amino group may include, but are not limited to N-vinylphenylamine, arylamine, triarylamine, vinylpyridine, methylvinylpyridine, ethylvinylpyridine, vinylpyrrolidone, vinylcarbazole, vinylimidazole, aminostyrene, alkylaminostyrene, dialkylaminostyrene, trialkylaminostyrene, dimethylaminoethylmethacrylate, diethylaminomethacrylate, dicyclohexylaminoethylmethacrylate, di-n-propylaminoethylmethacrylate, t-butylaminoethylmethacrylate, diethylaminoethylacrylate, or the like ([0035]). In an example, Fujibayashi further teaches that 4-vinylpyridine is used as the vinyl monomer ([0053]). Fujibayashi further teaches that the graft polymerization may be performed using radiation graft polymerization or laser exposure graft polymerization ([0040]).
With regards to “a solid-state proton conductive network configured to conduct protons when the fuel cell is operated above 100C”, the specification states radiation grafting of protic ionic liquids creates the solid-state proton conductive network within a PEM (see published paragraph [0049]). As Fujibayashi teaches that the vinyl monomer [including vinylpyridine and vinylimidazole] is radiation grafted ([0040]), it is considered that Fujibayashi also has the solid-state proton conductive network configured to conduct protons when the fuel cell is operated above 100C because Fujibayashi teaches the same material (vinyl monomers including vinylpyridine and vinylimidazole) with the same method of manufacturing (radiation grafting) which the instant specification teaches creates the solid-state proton conductive network, and Fujibayashi teaches the fuel cell is to be operated in the temperature range of 100C to 300C under non-humidified conditions (anhydrous) or conditions with a relative humidity of 50% or less (abstract).
Regarding claims 2-3, Fujibayashi discloses all of the claim limitations as set forth above. Fujibayashi teaches using 4-vinylpyridine ([0053]) and vinylimidazole ([0035]), which are heterocyclic protic monomers with at least one vinyl group.
 Regarding claim 4, Fujibayashi discloses all of the claim limitations as set forth above. With regards to “wherein the membrane further includes ionomer nanochannels, wherein the ionomer nanochannels include hydrogen bond networks”, the instant specification teaches that “N-H bonds of heterocyclic amine ionic liquids (4-vinylpyridine and 5-vinylpyrimidie) are used to create hydrogen bond networks in the nanochannels” in paragraph [0058]. That is, the presence of N-H bonds of heterocyclic amine ionic liquids create the ionomer nanochannels and hydrogen bond networks. Because Fujibayashi teaches 4-vinylpyridine ([0053]), which have N-H bonds, the membrane of Fujibayashi includes ionomer nanochannels and wherein the ionomer nanochannels includes hydrogen bond networks.
Regarding claims 7 and 24, Fujibayashi discloses all of the claim limitations as set forth above. Fujibayashi teaches using 4-vinylpyridine ([0053]), as well as vinylimidazole ([0035]). 
Regarding claim 8, Fujibayashi discloses all of the claim limitations as set forth above. Fujibayashi teaches the graft polymerization using radiation graft polymerization or laser exposure graft polymerization; and the radiation graft polymerization may be performed using a pre-radiation method or a simultaneous radiation method ([0040]). Because Fujibayashi teaches irradiation where the polymer substrate is immersed into a solution with the vinyl monomer (see [0053]), the vinyl monomer (ionic liquid monomer) is diffused through a depth of the fluorocarbon polymer substrate.
Regarding claim 10, Fujibayashi discloses all of the claim limitations as set forth above. Fujibayashi teaches the fuel cell stably generates electricity under non-humidified conditions (anhydrous) or conditions with a relative humidity of 50% or less at an operating temperature of 100C to 300C for a long period of time (abstract); therefore the membrane conducts proton independent of humidity because the fuel cell is operated without humidity.
Regarding claims 22-23, Fujibayashi discloses all of the claim limitations as set forth above. With regards to the limitation that the membrane is “an anhydrous membrane” and “an anhydrous membrane at above 100C”, Fujibayashi teaches the fuel cell is operated under non-humidified conditions (abstract), which is an anhydrous condition. Therefore, it is considered that the membrane is an anhydrous membrane and the membrane is an anhydrous membrane at above 100C.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fujibayashi et al. (US 2006/0051648).
Regarding claims 5-6, Fujibayashi discloses all of the claim limitations as set forth above. With regards to the limitation of the “fluoropolymer having a functional group which provides protection to a polymer backbone”, the instant specification teaches the fluorocarbon polymers of FEP, PCTFE, and PVF have functional groups which provide a higher degree of radiation resistance (see published paragraph [0042]). Fujibayashi states “the porous fluorinated polyolefin resin in component B may include a homopolymer or a copolymer such as a perfluoroolefin, such as tetrafluoroethylene hexafluoropropylene, chlorotrifluorene ethylene, perfluoro (alkylvinylether), and the like” ([0029]). Because Fujibayashi states “tetrafluoroethylene hexafluoropropylene”, Fujibayashi teaches and/or suggests the copolymer of these material (i.e. a copolymer of tetrafluoroethylene-hexafluoropropylene), and therefore teaches and/or suggests using fluorinated ethylene propylene (FEP, a copolymer of hexafluoropropylene and tetrafluoroethylene). Because Fujibayashi teaches and/or suggests using fluorinated ethylene propylene FEP, and the instant specification teaches that this material FEP provides protection to the polymer backbone, Fujibayashi meets and/or renders obvious the limitations of the fluoropolymer having a functional group which provides protection to the polymer backbone.
Even assuming, arguendo, that Fujibayashi does not teach a copolymer of tetrafluoroethylene hexafluoropropylene, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a copolymer of tetrafluoroethylene and hexafluoropropylene because Fujibayashi suggests using a copolymer of the listed fluorinated polymers, which includes tetrafluoroethylene and hexafluoropropylene.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi et al. (US 2006/0051648).
Regarding claim 9, Fujibayashi discloses all of the claim limitations as set forth above. Fujibayashi teaches the graft polymerization using radiation graft polymerization or laser exposure graft polymerization; and the radiation graft polymerization may be performed using a pre-radiation method or a simultaneous radiation method ([0040]). Because Fujibayashi teaches simultaneous irradiation method, wherein the polymer substrate is immersed into a solution with the vinyl monomer (see [0053]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the simultaneous irradiation method in order to graft the vinyl monomer on the polymer to obtain the benefits as taught by Fujibayashi. Further, because the polymer is immersed into a solution having the vinyl monomer, the vinyl monomer (ionic liquid monomer) diffuses through a depth of the fluorocarbon polymer substrate, wherein the depth is an entire depth of the fluorocarbon polymer substrate, and therefore provides uniform diffusion of the monomer through the fluorocarbon polymer substrate.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi et al. (US 2006/0051648), applied to claim 1 above, and further in view of Maekawa et al. (US 2010/0216901).
With regards to the limitations of claim 11, “wherein the solid-state proton conductive network has a proton conductivity at above 100C that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C”, the specification teaches that 5-vinylpyrimidine grafted onto PVF produces a result of proton conductivity that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C, whereas 5-vinylpyrimidine grafted onto FEP or PCTFE (while an improvement) does not provide at least three orders of magnitude (see published paragraph [0064] and Fig 10). That is, the PVF material produces the best proton conductivity given a grafted ionic liquid.
While Fujibayashi teaches the porous fluorinated polyolefin resin in component B may include a homopolymer or a copolymer such as a perfluoroolefin, such as tetrafluoroethylene hexafluoropropylene, chlorotrifluorene ethylene, perfluoro (alkylvinylether), and the like ([0029]) (and thereby teaches and/or suggests FEP, a copolymer of hexafluoropropylene and tetrafluoroethylene) and teaches grafting onto the fluorocarbon polymer ([0040]), Fujibayashi does not explicitly disclose grafting the vinyl monomer onto PVF. 
Maekawa discloses a method of producing an electrolyte membrane for use in a fuel cell including performing radiation-induced graft polymerization of a vinyl monomer on a polymer substrate having a fluorine-containing polymer (abstract). Maekawa teaches the fluorine-containing polymer as including polytetrafluoroethylene (PTFE), a tetrafluoroethylene-hexafluoropropylene copolymer (FEP), a tetrafluoroethylene-perfluoroalkylvinyl ether copolymer (PFA), polyvinylidene fluoride (PVDF), an ethylene-tetrafluoroethylene copolymer (ETFE), polyvinyl fluoride (PVF), and a polychlorotrifluoroethylene copolymer (ECTFE) ([0018]). Maekawa teaches these fluorine-containing polymers are equivalent in terms of fluorine polymers that have grafted components and have high proton conductivity in any moisture state from a dry state to a flooding state, low water content, with high mechanical properties at high temperatures, high durability in long-term operation such as resistance to hot water, and low fuel barrier properties ([0016]). 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fluorinated resin (including FEP, chlorotrifluorene ethylene, and perfluoroalkylvinylether) of Fujibayashi with the polyvinyl fluoride (PVF) as taught by Maekawa because Maekawa teaches these polymers are equivalent in terms of fluorine polymers that have grafted components and have high proton conductivity in any moisture state from a dry state to a flooding state, low water content, with high mechanical properties at high temperatures, high durability in long-term operation such as resistance to hot water, and low fuel barrier properties.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi et al. (US 2006/0051648), applied to claim 1 above, and further in view of Berthelot et al. (US 2010/0304273).
Regarding claim 21, Fujibayashi discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein the ionic liquid is grafted to the fluorocarbon polymer substrate with gradually changing density”, it is noted that this limitation is interpreted as a product by process limitation. Therefore, the structure implied by the steps is evaluated (see MPEP 2113). The structure implied by the steps appears to be a gradient or a change in concentration of the ionic liquid on the substrate.
While Fujibayashi teaches the the ionic liquid is grafted to the fluorocarbon polymer substrate ([0040], [0053]), Fujibayashi does not explicitly disclose wherein the ionic liquid is grafted to the fluorocarbon polymer substrate with gradually changing density (a gradient or change in concentration of the ionic liquid on the substrate).
Berthelot discloses a proton exchange membrane for a fuel cell comprising a graft (co)polymer (abstract). A polymeric support matrix, which is grafted onto, includes fluorinated (co)polymers including PVDF, FEP, ETFE, HFP-co-VDF ([0071]). The grafting groups have at least one proton acceptor group and at least one proton donor group ([0025]). The proton-conducting membrane has a proton gradient ([0001]), and the proton gradient generates a motive force for the circulation of protons within the membrane ([0032]). The grafting may be considered to correspond to a patterning of the base membrane (support matrix), and the molecules being positioned on the membrane in such a way as to lead a proton gradient owing to the local concentration of the molecules in the membrane ([0098]). That is, Berthelot suggests a gradient in the grafting material on the support matrix by means of local concentration in order to create the proton gradient. A gradient in local concentration reads on the claimed gradually changing density.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gradient in grafting materials on a support matrix as taught by Berthelot with the grafting material on the substrate of Fujibayashi for the purpose of having a gradient in local concentration of the grafting material on the substrate so as to create a proton gradient which generates a motive force for the circulation of protons within the membrane.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                              

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725